Citation Nr: 9916139	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1973 to July 1977 
and from March 1984 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which declined to reopen a claim for 
service connection for schizophrenia, last denied by RO 
decision in April 1991.  This case is the subject of a June 
1997 Board remand.  


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in April 1991.  The veteran was notified of this 
decision and of his appellate rights, but did not appeal.

2.  Evidence submitted subsequent to the April 1991 RO 
decision is new and material, as it bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1991 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  The evidence submitted since the April 1991 rating 
decision is new and material.  38 U.S.C.A. §  5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held in Evans v. Brown, 9 Vet. App. 273 (1996), 
that a previously and finally disallowed claim may be 
reopened when new and material evidence has been presented 
since the time that the claim was finally disallowed on any 
basis.  In determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In order for a claim to be reopened and the entire record 
reviewed, the evidence must be both "new" and "material."  
38 U.S.C.A. § 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  To be material, it must be relevant and probative of 
the issue or issues at hand.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  If the additional evidence considered 
is deemed "material," then the claim is reopened.  
Wilkinson v. Brown, 8 Vet. App. 263 (1995).  Following 
reopening, the ultimate credibility or weight to be accorded 
such evidence must be determined as a question of fact.  
Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

The veteran filed his initial claim for service connection 
for a psychiatric disorder in March 1989, stating that he had 
suffered from a nervous condition since 1983 and had been 
given a diagnosis of acute schizophrenia.  In August 1989, he 
included a claim for nonservice-connected pension.  As to the 
service connection claim, he stated:  "Schizophrenic reaction 
while undergoing basic training in 1973."  The RO denied this 
claim in March 1990 and confirmed the denial in April 1991.  
Since the veteran did not appeal the April 1991 decision, the 
decision became final.  In July 1994, the veteran requested 
that his claim be reopened.  In August 1994 and in November 
1994, the RO requested new and material evidence from the 
veteran, but since he did not respond to either request, the 
RO disallowed the claim.  The veteran filed a notice of 
disagreement in January 1995, and, following receipt of a 
statement of the case, a substantive appeal.  In June 1997, 
the Board remanded for additional evidence.  The case is now 
once more before the Board.  

The veteran contends, essentially, that he never suffered a 
nervous condition prior to his second enlistment in the 
Marine Corps, although he has also contended that he had a 
psychiatric disorder during his first period of service which 
was aggravated by his second period of service.  His 
representative asserts that the available evidence clearly 
establishes that the first diagnosis of a severe and chronic 
psychiatric disability was during the veteran's second 
enlistment, and that onset either before service or between 
his periods of active duty is mere conjecture.  The issue is, 
therefore, whether the veteran's schizophrenia preexisted his 
second period of service.  It is also possible to argue that 
a preexisting psychiatric condition was aggravated by the 
second period of service.  

Evidence of record prior to the April 1991 final decision 
includes service medical records, dating from May 1973 
through July 1977; service medical records dated in April and 
May 1984, including a 1984 Medical Evaluation Board (MEB) 
report, with a hospitalization report from the Naval Hospital 
at Camp Lejeune, North Carolina; VA outpatient treatment 
reports dating in February 1983 and from July 1987 to 
November 1988; a VA hospitalization reports dated in 
September 1989; and VA examination reports dated November 3, 
1989, and November 14, 1989.  

The veteran's service medical records during his first period 
of service are negative for a psychiatric disorder.  The 
February 1983 VA outpatient treatment records refers to acute 
schizophrenic reaction.  The Naval hospitalization report 
reflects a diagnosis of paranoid schizophrenia, chronic, 
severe, in remission, that existed prior to service and was 
aggravated in service.  The MEB report reflects a diagnosis 
of paranoid schizophrenia, chronic, severe, in remission, 
that existed prior to service and was not aggravated in 
service.  The majority of the subsequent VA records reflect 
treatment for schizophrenia.

Evidence submitted in support of this claim since the April 
1991 final decision includes a VA disability evaluation 
examination, dated in August 1995; VA outpatient treatment 
reports, dated in June and July 1995; and VA hospitalization 
reports, dating from June to September, 1994, in December 
1994, and from December 1994-May 1995.  Following Board 
remand, records from the Social Security Administration were 
received in February 1998.  

All of the additional evidence is new, in that it had not 
previously been seen by the RO in making its prior decision.  
Particularly relevant and material to the veteran's claim are 
the Social Security Administration documents supporting its 
June 1988 decision.  Of special significance here are two 
letters, dated in May and August 1987, addressed to a 
Louisiana Office of Family Security, Disability 
Determinations, from the Manager and a registered nurse 
associated with the State of Louisiana Office of Mental 
Health, Monroe Mental Health Center.  These records reveal 
that the veteran had been treated there initially in December 
1983 and had last been seen in February 1984 and that he had 
re-entered treatment in October 1984.  Other documents 
associated with these letters disclose a diagnosis of 
paranoid schizophrenia.  

These new records clearly show, and for the first time 
clearly corroborate, the very brief VA clinical report that 
the veteran had been treated for a psychiatric disorder as 
early as 1983.  Relating the cited dates of treatment at 
Monroe Mental Health Center to the veteran's second period 
service, he discontinued treatment at Monroe in February 
1984, re-enlisted in the Marines in March 1984, was 
discharged from the Marines in August 1984, and resumed 
treatment at Monroe in October 1984.  These records, then, 
shed further light on the nature and severity of 
schizophrenia during the interim period between the veteran's 
two periods of service.  They also shed further light on the 
post-service course of the illness.  The Board finds these 
documents so significant that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board must reopen this claim.  See Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  


ORDER

The claim for service connection for a psychiatric disorder 
is reopened.


REMAND

In view of the Board's decision to reopen the claim for 
service connection for a psychiatric disorder, the reopened 
claim must be returned to the RO for additional development 
followed by review of the merits of the claim.  The RO is 
requested to make another attempt to obtain records of the 
veteran's treatment at the Monroe Mental Health Center from 
1983 through 1986.  Then, he should be afforded VA 
psychiatric examination to determine the relationship between 
schizophrenia and service.

Accordingly, the claim is REMANDED for the following actions:

1.  After obtaining proper authorization 
from the veteran, the RO should contact 
the State of Louisiana Department of 
Health and Human Resources, Office of 
Mental Health, Monroe Mental Health 
Center, 4800 South Grand Street, P.O. Box 
1843, Monroe, Louisiana, to obtain 
records of the veteran's psychiatric 
treatment from December 1983 through 
1986.  

2.  Following receipt of the above 
records, if available, the veteran should 
be afforded a VA psychiatric  
examination.  All necessary tests 
considered necessary by the examiner 
should be conducted.  The examiner should 
be requested to review the claims file 
and the veteran's medical history.  
Following the examination, the examiner 
is requested to provide opinion on the 
following questions:  (1) Was 
schizophrenia first manifested during 
either period of the veteran's service; 
(2) Did schizophrenia pre-exist either 
period of service; (3) Did the pre-
existing schizophrenia undergo permanent 
increase in severity in service; and (4) 
Did any increase in severity of 
schizophrenia during service represent 
the natural progress of the disorder?  
The examiner is requested to provide the 
rationale for the opinion expressed.

When the requested development has been completed, the case 
should be reviewed by the RO on the merits.  Unless the 
veteran is satisfied with any favorable outcome and withdraws 
his appeal, the case then should be returned to the Board 
after compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

